Per Curiam.
The item of costs in dispute is a claim of $62 for copy of stenographer’s minutes used in settling bill of exceptions. The facts as to the use of this copy are similar to those in Maynard v. Vinton, 59 Mich. 155 (27 N. W. Rep. 2), and that case must govern.
The defendant’s counsel requested the circuit judge in the present case to make an order requiring the stenographer to file a copy of the testimony in the cause, but the court refused to do so. The counsel then procurred, at the expense *116of $63, certain portions óf tbe testimony, showing that the same was necessary to the settlement of the bill. This testimony was also used by the counsel for plaintiff in preparing amendments to the bill, and the circuit judge certifies that such testimony was used before him, and was necessary to the settlement of the bill of exceptions in the case. It only differs from Maynard v. Vinton in that there is no showing that the court refused to settle the bill without a copy of the testimony ; but the certificate of the circuit judge shows the necessity of the expenditure for this testimony.
The item was correctly taxed by the clerk of this Court, and the motion for retaxation is denied.